Citation Nr: 0312824	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 RO rating decision which reduced the 
rating for service-connected PTSD from 100 percent to 50 
percent.  In February 2000 the veteran testified at a Board 
hearing.  In May 2000 the Board remanded this matter to the 
RO for further development.


FINDINGS OF FACT

The veteran's service-connected PTSD was 100 percent from 
August 18, 1992 to October 1, 1996, when the rating was 
reduced to 50 percent.  The record does not demonstrate that, 
at the time the RO reduced the 100 percent evaluation or 
since then, there had been sustained material improvement in 
the PTSD.  PTSD continues to result in total industrial and 
social impairment.


CONCLUSION OF LAW

The veteran is entitled to restoration of the 100 percent 
evaluation for PTSD as of October 1, 1996.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.130, 
Diagnostic Code 9411 (2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1996).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from May 1967 
to May 1970.  This included service in Vietnam, and he 
received various decorations including a Purple Heart Medal.

By November 1970 rating decision, the RO granted service 
connection for anxiety neurosis and assigned a 10 percent 
rating.  

From February to April 1989 the veteran was hospitalized for 
psychiatric treatment.  Diagnoses included PTSD and major 
depression.

By July 1989 rating decision, the RO changed the diagnosis 
for the service-connected psychiatric condition to PTSD.  An 
increased rating of 30 percent was assigned for PTSD 
(following a temporary total hospitalization rating).

A number of later medical records show periodic psychiatric 
treatment.

In a May 1992 decision, the RO increased the PTSD rating to 
50 percent.

A September 1992 statement from a shipyard notes the veteran 
retired on disability in 1990.

On VA examination in February 1993 the veteran reported he 
was disabled from working at the shipyard in 1990 due to a 
left lung resection, secondary to asbestosis, and he had been 
unemployed since then.  He complained of depression and PTSD 
secondary to his war experiences, which resulted in 
nightmares two times a month.  He also experienced flashbacks 
triggered by the weather and being with people, therefore he 
isolated himself.  He related he had no contact with his 
family by choice and did not desire any friendships.  He 
reported problems with concentration and memory.  He had past 
thoughts of suicide, but none now.  On examination the 
veteran was alert and oriented, his eye contact was fair, his 
demeanor was withdrawn, but cooperative, and his speech was 
slow and deliberate.  There was mild psychomotor slowing.  
His affect was blunted with very little range.  There was no 
suicidal or homicidal ideation now, but it occurred 
sporadically.  There was no evidence of a thought disorder or 
hallucinations or delusions.  He had impaired short term 
memory and patchy remote memory.  His concentration was poor.  
The diagnoses were PTSD and dysthmia.  The examiner noted 
that the veteran met the criteria for PTSD and the severity 
seemed moderate.  It was noted that the veteran presented as 
quite dysphoric, constricted, isolative and numb and the 
examiner doubted that the veteran could be employed at this 
time, although the veteran reported his symptoms improved 
secondary to outpatient treatment.

By December 1993 decision, the RO increased the rating for 
the veteran's PTSD to 100 percent disabling, effective from 
August 18, 1992.  

VA treatment records showed that in December 1994 the veteran 
reported his medication was not effective, he was getting out 
of control in his thoughts, and wanted to avoid 
hospitalization.  On examination he appeared calm and 
coherent but was irritable on questioning.  He was not 
actively suicidal or homicidal.  In March 1995 he was seen 
for medication management and reported an improved state of 
anxiety with increased medication, but he still felt anxious.  
His depression came and went, but was manageable.  He 
requested a medical opinion regarding his decision to pursue 
the ministry and become a pastor.  He felt the work was 
therapeutic and he could handle the demands.  He was to 
graduate from college in May 1995 and hoped to take on a 
pastorship in September 1995.  On examination the veteran was 
neatly dressed and soft spoken, in a mild state of 
anxiousness.  There were no psychotic symptoms or suicidal or 
homicidal ideations.  In June 1995 he reported he was doing 
fairly well, but continued to experience anxiety, depressed 
periods, and avoidance of crowds.  He related he was anxious 
around people and spent a lot of time at home.  On 
examination he was alert, oriented, and cooperative.  His 
mood was dysphoric with a constricted affect.  His insight 
and judgment were intact and there was no psychotic symptoms 
or homicidal or suicidal ideations.

On VA examination in February 1996 the veteran reported he 
had not worked since 1989.  He said he had intrusive and 
distressing recollections and dreams of traumatic experiences 
in Vietnam on a daily basis.  He described avoidance of the 
trauma, diminished interested in activities, and feeling 
detached from others.  He reported hyperarousal symptoms, 
difficulties with sleep, irritability, anger outbursts, and 
problems concentrating.  He said his energy had been low for 
the past four months, he was more distractible, and he had 
poor memory.  He felt his medications were no longer helpful.  
His mood was low grade depressive, although he had no 
suicidal thinking recently.  On objective examination he was 
found to be well groomed and had good eye contact.  His 
speech was logical and goal directed, though somewhat lacking 
affect.  His affect was constricted and his mood depressed.  
He denied active suicidal or homicidal ideation.  He admitted 
to past thinking of suicide, but felt he would go to the 
hospital if this were overwhelming.  His thought processes 
were logical and goal directed and there was no evidence of 
hallucinations.  His immediate memory was intact, his short 
term memory was impaired, and his remote memory was patchy.  
His insight and judgment were somewhat impaired.  Diagnoses 
included PTSD.  Also diagnosed were cocaine abuse in 
sustained remission, and a personality disorder.

In a March 1996 rating decision, the RO proposed a reduction 
of the rating to a 50 percent rating.  By June 1996 rating 
decision, the RO reduced the veteran's PTSD disability rating 
to 50 percent, effective October 1, 1996.  

VA treatment records showed that from March to July 1996 the 
veteran was seen by a member of a PTSD clinical team for 
medication management.  In March 1996 he reported an increase 
in symptoms since his last session, and indicated he had 
married briefly and divorced after two weeks in October 1995.  
He said he had been sleeping poorly, having nightmares, and 
was unable to concentrate.  He reported compliance with 
medication and felt the medications were effective.  In June 
1996 he reported his symptoms were chronic and that he 
continued to suffer bouts of depression, with equally good 
days and bad days.  He found it difficult to concentrate or 
focus on anything for long periods of time.  Mental status 
examination showed the veteran was neatly dressed and was 
cooperative.  There was no evidence of psychotic symptoms, no 
suicidal or homicidal ideation, slight depressed mood, 
appropriate affect and unimpaired insight and judgment.  In 
July 1996 the veteran reported that the lithium had been 
effective in relieving depression and anxiety and that he 
would be taking a full load of classes in the fall and 
anticipated increased symptoms.  He felt that his symptoms 
were well controlled, however, on his current medication 
regimen.  

In October 1996 the veteran testified at a hearing at the RO.  
He said that he received treatment at a VA Medical Center for 
his PTSD.  He reported he took BuSpar and medication for his 
PTSD and that the medications had been increased.  He said he 
took Trazodone to help him sleep but that there had been no 
decreased in the frequency of nightmares or lack of sleep.  
He reported he had daily recurring thoughts of his 
experiences as a combat medic in Vietnam.  He claimed he did 
not participate in any clubs or social activities and that 
his wife was his only close friend.  He had no hobbies and 
reported his PTSD had gotten worse over the last few years.  
He testified that his concentration level was worse and he 
stayed away from people.  He claimed he last worked in 1990 
and that he had not tried to secure any employment since 
then.  He took more medication than prescribed when he was 
going to be around people and when he went to church.  He 
went to church but had no other social activities.  He said 
that on a normal day he stayed at home and wandered from room 
to room and tried to read.  He said he stayed away from noise 
and other people.  He reported that he was put on medical 
disability from his last job because he would wander off the 
job and a lot of times did not know where he was.  The file 
shows that the veteran was recently married (for the 5th 
time), and at the hearing his current wife testified that he 
needed a quiet environment to be able to function and that at 
night he kicked and fought in his sleep.  

A VA treatment record dated in May 1997 showed that the 
veteran reported his symptoms had increased in the past few 
months and he had been more depressed.  He reported he had to 
start working due to the decrease in his disability income 
and had been doing poorly since he started on the job.  He 
reported increased irritability, poor sleep, feelings of 
claustrophobia, difficulty in concentrating on the task at 
hand, disorientation at times, recurrent aggressive impulses, 
and fear that he might hurt someone.  He said that since he 
was on the job, he missed work for a week because of severe 
depression, to the point he could not dress himself or get 
out of bed.  He said he found it difficult to concentrate or 
focus on anything for long periods of time.  He said he and 
his wife had not been getting along and he had isolated 
himself to a remote part of the house.  He admitted to daily 
drinking, for nearly a month, to try to relax.  In addition 
to problems with stress, he had been having increased 
respiratory problems on the job.  Mental status examination 
showed he was neatly dressed and cooperative and there was no 
evidence of psychotic symptoms or suicidal or homicidal 
ideation.  His mood was anxious and depressed, and he had a 
negative outlook.  His affect was constricted and his insight 
and judgment were unimpaired.  The VA physician opined that 
the veteran suffered from severe PTSD that resulted in total 
occupational and social impairment, and that the veteran was 
totally and permanently unemployable.

In another VA treatment record dated in May 1997, it was 
noted the veteran reported he continued to have problems on 
the job and was so irritable he could not get along with his 
co-workers.  He returned to work after missing a few days due 
to depression, but expected to be laid off in a week.  Mental 
status examination revealed that he was neatly dressed and 
cooperative and psychiatric symptoms were not present.  His 
mood was anxious and depressed, with a negative outlook.  

On VA examination in December 1997 the veteran reported he 
was not employed, was estranged from family members, and had 
difficulty getting along with others.  He had been married 
five times and claimed that once married they would get too 
close and he felt swamped and overwhelmed by the closeness of 
living with someone.  He said he isolated himself from others 
and had no close friends.  He avoided discussing any details 
of what transpired in his combat situation.  His affect was 
blunted and he had marked feelings of despair, hopelessness, 
and helplessness.  His activities of daily living were poor 
and he looked downtrodden.  He reported having disturbed 
sleep and difficulty concentrating.  He scanned the room 
during the interview and paced back and forth, looking out 
the door to see if anyone else was around.  He had no 
difficulty communicating and had no frank delusions or 
hallucinations.  He did not report any suicidal or homicidal 
thoughts.  His appearance was disheveled, with marginally 
appropriate hygiene.  He was oriented to place, but gave the 
date as November 1997.  He was given three objects to 
remember, but declined to recall the objects, saying it gave 
him a headaches.  He claimed he had been knocked out in the 
past and had memory problems.  He denied ritualistic behavior 
interfering with his routine activities.  He did not show any 
illogical speech patterns and reported no panic attacks.  He 
reported periods of anger and claimed he would come to the 
hospital for admission when he found himself getting angry or 
out of control.  The diagnoses included PTSD and alcohol 
dependence in partial remission, and it was noted that the 
veteran's PTSD symptomatology was separate from any of his 
substance abuse related issues.  A Global Assessment of 
Functioning (GAF) score of 30 was assigned.

On an August 1998 VA treatment record the veteran reported he 
had over 13 jobs in less than a year due to inability to 
tolerate stress.  He reported he was fired three days prior.  
He requested a medication increase, but it was noted he was 
already on the maximum dose.  He was not acutely suicidal, 
homicidal, or psychotic.  In a September 1998 VA interim 
treatment summary it was noted that the veteran presented 
with symptoms of profoundly disabling PTSD, which included 
intrusive thoughts of past war experiences, repetitive 
traumatic nightmares, flashbacks, and distress upon exposure 
to cues which reminded him of the war.  He had difficulties 
with avoiding thoughts, feelings and situations which 
reminded him of the war, detachment and estrangement from 
people, including his wife and family, a sense of a 
foreshortened future, restricted affect, and amnesia to 
details of events in the war zone.  His symptoms included a 
sleep disorder, extreme irritability, poor concentration, 
hypervigilance, and a startle response, and it was noted that 
these symptoms significantly interfered with both his social 
and vocational functioning.  It was noted that he had 
numerous jobs over the past 18 months, changing jobs over 14 
times because of an inability to handle stress on a day to 
day basis.  He reportedly typically became disoriented, lost 
focus, became confused, and could not carry out simple tasks.  
He had problems getting along with his supervisors and 
coworkers.  He had worked in various job areas and reported 
that due to asbestosis he could not tolerate doing insulation 
work.  The PTSD clinical team opined that the veteran was 
unemployable for any type of work.  The diagnosis was severe 
PTSD, with significant impairment of social and vocational 
functioning, rendering him unemployable.  A GAF score of 40 
was assigned.  

Treatment records dated in October 1998 showed the veteran 
participated in PTSD group therapy.  From October 1998 to 
November 1999 the veteran was not seen by the PTSD clinical 
team for medication management.  In November 1999 he reported 
he ran out of medications several weeks prior and his 
symptoms had increased.  

On VA examination in January 1999 the veteran reported he had 
worked since 1996 as a telemarketing operator, until two 
weeks prior.  He claimed that from 1989 to 1996 he had been 
unemployed.  He reported having nightmares two to three times 
per week, which he could not remember, and he woke up 
nervous, sweating, and scared.  He reported losing his 
concentration and getting confused.  He had flashbacks once a 
day, usually triggered by the smell of sweat, blood, or the 
ground prior to rain.  He felt uncomfortable in closed spaces 
or crowds and would get nervous and startled with loud 
noises.  He had difficulty relating to people and did not 
want others to bother him.  He reported he avoided movie 
theaters, malls, and restaurants, and was uncomfortable if 
people moved too fast.  He said that at times he had mild 
panic attacks.  He related he had been withdrawn from his 
family members and did not want to be bothered by them.  He 
said that at times he felt depressed, worthless, and 
entertained suicidal ideations of walking in front of a car 
or jumping overboard.  He denied any hallucinations or active 
suicidal thoughts.  On mental status examination he was 
alert, oriented, guarded, aloof, and appropriately dressed.  
He maintained fair eye contact and there were no abnormal 
motor activities detected.  His speech was coherent, but 
slow, and his mood and affect were dysphoric.  His thought 
content showed no delusional thinking and he had suicidal 
ideation but no active suicidal plan.  There were no 
homicidal thoughts or evidence of impulsivity or auditory or 
visual hallucinations.  His insight and judgment were fair 
and his memory was intact.  He was able to maintain attention 
and concentration.  The diagnoses included chronic PTSD.  His 
GAF score for PTSD was 55 and for alcohol dependence it was 
70.  

The VA examiner noted that the veteran's current psychiatric 
symptoms of frequent nightmares, nervousness, fear of closed 
spaces and flashbacks were secondary to his PTSD.  However, 
his psychiatric symptoms of loss of concentration, confusion, 
poor memory, and social withdrawal result from his substance 
abuse.  It was noted that he had significant substance abuse 
with a history of drinking alcohol from 1967 to the present, 
consuming about two six-packs of beer a day, and that 
therefore the psychiatric impairment detailed above was due 
to the pathological effects of long term abuse of alcohol and 
secondarily with cocaine abuse, although at present there was 
no substance abuse related to cocaine as indicated by the 
veteran.  

On a VA treatment record dated in January 2000, the veteran 
complained of poor sleep, depressed mood, nightmares, memory 
problems, poor attention span, and suicidal ideation.  He 
claimed that since his last appointment he was doing so 
poorly he was considering coming into the hospital because he 
was so depressed.  He had to cut back on his work hours to 
less than four hours per day due to poor stress tolerance.  
He felt he was barely functioning at home.  He had separated 
from his wife, which was stressful for him, but when they 
were together they argued because he was so irritable.  He 
reported compliance with medication.

In February 2000 the veteran testified at a Board hearing.  
He said that he last worked in 1990 as an insulator in a 
shipyard and that he left the job because he was unable to 
maintain concentration and at times he was not sure where he 
was.  He claimed he had not attempted to work full time 
anywhere since 1990 and that his PTSD symptoms precluded him 
from working.  He testified he was married, but separated for 
the last 15 months.  He had been married five times and 
claimed that his PTSD impacted each marriage.  He reported he 
needed to be by himself and that his wife did not understand 
that.  He testified he took three medications for his PTSD, 
but he stopped taking Trazodone because of the side effects, 
and so he was not sleeping well.  He reported he was seeing a 
VA doctor and was scheduled to be admitted to the hospital to 
adjust his medication.  He had no close friends.  He had one 
son who he did not see; he said he wanted to see his son but 
did not want to present himself as he was.  He said he had no 
social relationships with his co-workers.  The veteran 
testified that he started drinking in service and that he 
eventually drank to help himself cope with things he saw.  He 
reported he retired from his last job in 1990 on medical 
disability due to his lung problem and his PTSD.  

Received in August 2000 were the veteran's Social Security 
Administration earnings records.  An extract from his records 
showed that in 1996 his total income was $1413.93, in 1997 
his total income was $7,215.76, in 1998 his total income was 
$9,659.76, and in 1999 his total income was $3,030.29.  These 
records show numerous employers during this period.

Received from the Office of Personnel Management were records 
pertaining to the veteran's disability retirement in March 
1990 from the Norfolk Naval shipyard.  These records tend to 
show that the veteran was given a disability retirement due 
to his lung problems (mild restrictive lung disease).  In has 
July 1989 application for disability retirement, the veteran 
discussed the lung problems he was having in his work 
environment.  In a July 1989 statement, a VA doctor opined 
that the veteran was disabled from shipyard work.  It was 
noted that the shipyard was a very dusty environment and the 
veteran wore an air filter and sometimes protective clothing, 
but that he had difficulty breathing through the filter and 
that he usually took it off.  The veteran was seen by a 
doctor and it was recommended that asbestos and dust exposure 
be avoided to prevent serious permanent damage.  It was also 
noted that with some of his lung having been removed and some 
early evidence of restriction of the passage of air into and 
out of the lungs, the veteran's reserve lung capacity was 
about to be used up and the next step was to develop serious 
problems.  It was also noted that in records from the 
veteran's most recent hospitalization in 1989, a psychiatric 
evaluation revealed that under stressful conditions he had a 
greater tendency to become depressed and disorganized in his 
thinking.  The VA doctor opined that in his present job at 
the shipyard, while being dangerous to the veteran's lungs, 
might also prove dangerous to his mental health since it was 
stressful for him.  In an August 1989 medical examination, 
for the purpose of disability retirement, it was noted that 
the veteran had mild restrictive lung disease.  

On VA examination in February 2001, the veteran reported he 
worked from 1974 to 1989 as a ship insulator, from 1989 to 
1996 he was unemployed, from 1996 to 1999 he was a 
telemarketer, and he was currently unemployed.  He complained 
of nightmares, insomnia, irritability, isolating behavior, 
difficulty dealing with crowds and getting close to people, 
and hyperarousal symptoms.  He had a little difficulty 
witnessing war-related material in the media but stated that 
this had gotten better.  He claimed that his symptoms had 
caused him to live on the other side of the house and he was 
estranged from his wife.  He had difficulty making friends 
and getting out of the house.  He had good days and bad days, 
but did not give a clear history of his symptoms worsening.  
He had been taking psychiatric medications for years and felt 
they were somewhat helpful with his symptoms.  On mental 
status examination the veteran was found to be fully alert, 
oriented, and well groomed, with normal speech in rate and 
tone, but he appeared detached and aloof.  His thoughts were 
goal directed but his answers were evasive and lacking 
detail, especially concerning his substance abuse.  He denied 
hallucinations and there was no evidence of psychoses or 
delusions.  He did exhibit some mild paranoia.  There was no 
evidence of gross impairment in memory or cognition.  His 
insight and judgment were fair.  The diagnoses included 
chronic PTSD, alcohol dependence, and polysubstance abuse in 
sustained full remission.  A GAF score of 55 was assigned.  
The examiner noted that the veteran did not give a clear 
picture that his PTSD symptoms had worsened over the years, 
but they seemed, by his account, to have remained stable as 
had his substance dependence.

Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case, and a previous remand, the veteran has been notified of 
the evidence necessary to substantiate his claim, and of the 
respective obligations of VA and him to obtain different 
types of evidence.  He has been afforded VA examinations, and 
identified relevant medical and employment records have been 
obtained.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

The veteran appeals a RO rating decision which reduced the 
rating for his service-connected PTSD from 100 percent to 50 
percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In November 1996, the regulations pertaining to rating 
psychiatric disabilities were revised.  

Under the old rating criteria effective prior to November 7, 
1996, a 50 percent rating is assigned when the ability to 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating are 
each independent bases for granting a 100 percent rating).

The new rating criteria for mental disorders including PTSD, 
effective on November 7, 1996, provide that a 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002)

By December 1993 RO decision, the veteran's PTSD was rated 
100 percent disabling, effective from August 18, 1992.  In a 
March 1996 rating decision, the RO proposed a reduction of 
the PTSD rating to a 50 percent rating.  In a June 1996 RO 
decision, the PTSD disability rating was reduced to 50 
percent, effective October 1, 1996.  

In reducing the rating, the RO complied with the procedures 
of 38 C.F.R. § 3.105(e), as to giving the veteran an 
opportunity to submit additional evidence and affording him 
an opportunity to have a hearing.  The 100 percent rating was 
in effect from August 1992 to October 1996, less than 5 
years, and thus various provisions of 38 C.F.R. § 3.344, 
pertaining to stabilization of disability ratings, do not 
apply; reexamination disclosing improvement will warrant a 
rating reduction. 38 C.F.R. § 3.344(c).  Having decided that 
the process required to reduce the veteran's disability 
rating for PTSD was correctly followed by the RO, the next 
question to be addressed is whether the evidence and other 
legal authority supported the reduction.

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).  38 C.F.R. § 3.343(a).

The medical evidence most pertinent to the time period of the 
appeal shows that some doctors have considered the veteran's 
PTSD totally disabling.  Other doctors have described the 
condition as less severe, but even those doctors recognize 
substantial impairment from the condition.  The records show 
regular treatment for PTSD, including use of various 
medications.  The veteran is shown to have repeated problems 
with relationships, including multiple marriages of short 
duration.  While there is evidence of some work in recent 
years, such is not shown to involve gainful employment; 
rather, there has been only marginal employment, involving 
numerous employers.  It appears that most of the employment 
difficulty is due to maladjustment stemming from PTSD 
symptoms.

The evidence fails to demonstrate that, at the time the RO 
reduced the PTSD rating from 100 percent to 50 percent, and 
since then, there has been sustained material improvement in 
the disability.  Rather, PTSD has continued to result in 
total industrial and social impairment as required for a 100 
percent rating.  It follows that the veteran is entitled to 
restoration of the 100 percent evaluation for PTSD as of 
October 1, 1996 (the date on which the RO reduced the 
rating).  In making this decision, the Board has applied the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b).  


ORDER

Restoration of 100 percent rating for PTSD is granted.

	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

